Citation Nr: 1748846	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  09-09 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for lateral collateral ligament laxity of the left knee with reduced flexion for the period prior to February 4, 2015.  

2. Entitlement to a rating in excess of 20 percent for lateral collateral ligament laxity of the left knee with reduced extension for the period prior to February 4, 2015.  

3. Entitlement to a rating in excess of 30 percent for partial left knee replacement (previously lateral collateral ligament laxity of the left knee with reduced flexion and extension) for the period from April 1, 2016 to February 19, 2017.  

4. Entitlement to a rating in excess of 60 percent for partial left knee replacement (previously lateral collateral ligament laxity of the left knee with reduced flexion and extension) for the period beginning February 20, 2017.  
   
5. Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to April 1992.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by RO. 

The Veteran testified before the undersigned in a December 2012 hearing at the RO. A transcript of the hearing is included in the electronic claims file.

The Board remanded the claims on appeal in May 2013 and August 2016 for further development of the record. The development was completed and the case has been returned to the Board for appellate consideration.  

From February 17, 2005 to February 19, 2017, the Veteran was in receipt of a total disability evaluation based on individual unemployability. Effective February 20, 2017, the Veteran is in receipt of a 100 percent combined schedular evaluation. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claims. The Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 


FINDINGS OF FACT

1. Prior to February 4, 2015, the Veteran had flexion of the left knee at most limited to 40 degrees.

2. Prior to February 4, 2015, the Veteran had extension of the left knee at most limited to 15 degrees.

3. The service-connected status post left knee partial replacement is shown to be productive chronic residuals of severe painful motion beginning on April 1, 2016.

4. The Veteran's service-connected disabilities themselves do not cause the need for regular aid and attendance of another person.


CONCLUSIONS OF LAW

1. For the period prior to February 4, 2015, the criteria for a rating in excess of 10 percent for the service-connected lateral collateral ligament laxity of the left knee with reduced flexion have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5260 (2016).

2. For the period prior to February 4, 2015, the criteria for a rating in excess of 20 percent for the service-connected lateral collateral ligament laxity of the left knee with reduced extension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5261 (2016).

3. The criteria for the assignment of a 60 percent rating for the service-connected partial left knee replacement (previously lateral collateral ligament laxity of the left knee with reduced flexion and extension) have been approximated for the period from April 1, 2016 to February 19, 2017. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5055 (2016).

4. The criteria for a rating in excess of 60 percent for the service-connected partial left knee replacement (previously lateral collateral ligament laxity of the left knee with reduced flexion and extension) have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5055 (2016).

5. The criteria for entitlement to SMC for aid and attendance have not been met. 38 U.S.C.A. §§ 1114 (l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating -Left Knee

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). Here, the lumbar spine (low back) disability has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

Historically, the ratings for the Veteran's lateral collateral ligament laxity of the left knee with reduced flexion and extension have been assigned pursuant to diagnostic code (DC) 5260 and 5261 given that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under DC 5260, a 10 percent rating is assigned for limitation of flexion to 45 degrees. A 20 percent rating contemplates limitation of flexion to 30 degrees. A rating of 30 percent requires limitation of flexion to 15 degrees. 38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a rating of 20 percent requires limitation of extension to 15 degrees. A rating of 30 percent requires limitation of extension to 20 degrees. A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees. 38 C.F.R. § 4.71a, DC 5261. 

Separate evaluations may also be assigned for subluxation (See 38 C.F.R. § 4.71a, DC 5257).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

During the pendency of the appeal, the Veteran underwent left partial knee arthroplasty in February 2015. Her service-connected partial left knee replacement (previously lateral collateral ligament laxity of the left knee with reduced flexion and extension) was reevaluated pursuant to Diagnostic Code 5055, the criteria for evaluating knee replacement (prosthesis). See 38 C.F.R. § 4.71a.

A 100 percent rating is assigned for 1 year following implantation of prosthesis. Thereafter, a 60 percent rating is assigned following implantation of prosthesis with chronic residuals consisting of severe painful motion or weakness in the affected extremity. With intermediate degrees of residual weakness, pain or limitation of motions, rate by analogy to DC 5256, 5261 or 5262. A 30 percent rating is the minimum evaluation assigned. 

In May 2006, the Veteran filed her claim for an increased rating for her service- connected left knee disability. 

The June 2007 Report of VA examination documents the Veteran's complaint of generalized and intermittent knee pain. On examination, there was palpable medial and lateral joint margin tenderness of the left knee with no effusion. She demonstrated mild crepitus. There was no evidence of anserine bursa tenderness or bakers cyst. Medial and lateral collateral ligaments and anterior and posterior cruciate ligaments were all intact. Muscle strength testing was normal and McMurray's test was negative. She had full range of motion of the left knee. There were tender points over the medial left knee. There was no additional limitation in range of motion due to fatigue, pain, weakness, lack of endurance or incoordination.

The December 2007 Report of VA examination documents the Veteran's complaint of left knee giving way, pain, stiffness, weakness, incoordination, decreased speed of joint motion, intermittent swelling and locking episodes (one to three times per month). She reported that she experienced severe flare-ups of joint disease every two to three weeks that lasted one to two days. Precipitating factors for flare-ups of joint disease included standing or walking too long. Flare-ups of joint disease were alleviated by rest, elevation, soaking in a hot bath and medication (Tylenol).

On physical examination, the Veteran exhibited mild tenderness to palpation and mild crepitus with movement in the left knee. There was no evidence of instability, patellar abnormality, meniscus abnormality or abnormal tendons or bursae. She had full extension of the left knee and flexion limited to 120 degrees without additional limitation of motion following repetitive use. X-ray findings of the left knee showed early degenerative joint disease (DJD).

A July 2008 private orthopaedic treatment record reflects the Veteran's complaint that she still experiences a lot of pain and some swelling in her left knee. Navigating stairs caused her problems. She had grade IV chondromalacia of the lateral patella facet. On physical examination she had a lot of tenderness of the soft tissues about the knee. She had some patellofemoral crepitation with range of motion. She had full extension of the left knee with flexion limited to 95 degrees. There was no ligament instability. 

The November 2011 Report of VA examination documents the Veteran's complaint of left knee locking, swelling and giving way. Prolonged walking (longer than 10 minutes) and navigating stairs made her left knee pain worse. Ice, heat and rest alleviated her left knee pain.

On physical examination, she had full extension of the left knee and flexion limited to 50 degrees. On repetitive use, extension of the left knee was limited to 15 degrees and flexion of the knee was limited to 40 degrees. She exhibited tenderness to palpation over her medial and lateral joint lines, patellar tendon, superior patella and popliteal fossa. No Baker's cyst was palpated. There was no swelling or increased warmth. Medial and lateral instability were only checked at zero to 30 degrees of flexion given that the Veteran did not relax very well for medial lateral instability testing. There was no evidence of medial lateral instability. Lachman, Drawer and McMurray's testing could not be performed. There was no history of subluxation or dislocation. The Veteran walked with a slow gait with relatively equal weightbearing. She had no history of shin splints, stress fractures, compartment syndrome or other tibial or fibular impairment. She had no history of any meniscal condition. There was no evidence of knee surgeries. She would not be better served by an amputation with prosthesis.

The June 2013 Report of VA examination documents diagnosis of left knee osteoarthritis. She demonstrated full extension of the left knee and flexion limited to 115 degrees without additional limitation of motion on repetitive use. The examiner remarked that there was no subluxation or lateral instability. There was no evidence of semilunar cartilage dislocation, frequent episodes of locking of effusion of the left knee. There was no evidence of impairment of the fibula or tibia. The Veteran claimed weakness and fatigue with increased activity or on flare-ups of the left knee which was apparent when she did not use her knee brace. She reported that she experienced some loss of motion that did not result in total incapacitation. The examiner commented that the subjective symptoms were not all substantiated by clinical findings and there did not appear to be any increased functional loss when the Veteran experienced the subjective symptoms. The examiner also noted there was no measurable change documented in functional limitations during flare-ups or with repeated use of the left knee over a period of time. 

Private treatment records reflect that the Veteran underwent left patellofemoral unicompartmental knee arthroplasty in February 2015.

The February 2017 Report of VA examination documents the Veteran's complaint of worsening left knee pain described as a throbbing pain. The reported functional loss or function impairment attributable to the left knee disability was a decreased ability to walk and stand. 

On examination, she had full extension and flexion limited to 120 degrees with pain throughout range of motion testing. There was evidence of pain with weight bearing and her left knee was very tender. There was objective evidence of crepitus. There was no additional limitation of motion of the left knee on repetitive use testing. Pain did significantly limit functional ability with repeated use over a period of time but did not result in additional limitation of motion of the left knee. Disturbance of locomotion and interference with standing were additional contributing factors of the left knee disability.

There was slight reduction in muscle strength testing (4/5) but the Veteran did not have muscle atrophy. There was no evidence of left knee ankylosis. There was no history of recurrent subluxation or lateral instability or any other left knee joint instability. The Veteran did not have recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial or fibular impairment. She did not have a meniscus (semilunar cartilage) condition.

The Veteran's left knee disability impacted her ability to perform occupational tasks in that she had a decreased ability to walk and stand. The examiner remarked that there was objective evidence of pain on passive range of motion testing of the left knee and on non-weight bearing testing of the left knee.

There is no evidence of limitation of flexion to 30 degrees. Rather, the evidence at most shows that the Veteran's flexion of the left knee was limited to 40 degrees on repetitive use testing (see November 2011 VA examination report). Thus, for the period prior to February 4, 2015, a rating in excess of 10 percent for the lateral collateral ligament laxity of the left knee with reduced flexion under Diagnostic Code 5260 is not warranted. 

Similarly, there is no evidence of limitation of extension to 20 degrees. Rather, the evidence at most shows that the Veteran's extension of the left knee was limited to 15 degrees on repetitive use testing (see November 2011 VA examination report). Thus, for the period prior to February 4, 2015, a rating in excess of 20 percent for the lateral collateral ligament laxity of the left knee with reduced extension under Diagnostic Code 5261 is not warranted. 

The Veteran had no instability of the left knee. Thus, higher (or separate) ratings under Diagnostic Code 5257 are not warranted. Ankylosis or impairment of the tibia and fibula are not demonstrated; thus, higher ratings under Diagnostic Codes 5256, and 5262 are not warranted prior to February 4, 2015. 

The Veteran underwent left partial knee arthroplasty in February 2015. In the June 2017 rating decision, the RO assigned a 100 percent rating based on the performance the arthroplasty effective on February 4, 2015. The minimum 30 percent rating was assigned effective from April 1, 2016 to February 19, 2017. The 60 percent rating was then assigned effective on February 20, 2017.

The February 2017 Report of VA examination documents the Veteran's complaint of worsening left knee pain described as a throbbing pain. The reported functional loss or function impairment attributable to the left knee disability was decreased ability to walk and stand. On examination, she had pain throughout range of motion testing. She had pain with weight bearing and her left knee was very tender. Pain significantly limited her functional ability with repeated use over a period of time and disturbance of locomotion and interference with standing were additional contributing factors of the Veteran's left knee disability.

In light of the February 2017 VA examination (used to award the 60 percent rating) and the Veteran's consistent reports of painful motion resulting in functional impairment of the left knee, the evidence is not suggestive that the left knee disability worsened on the day of an adequate VA examination. When viewed in a light most favorable to the Veteran, a 60 percent rating is assigned for the period of the appeal beginning April 1, 2016 for the Veteran's left knee disability status post partial knee arthroplasty.

The 60 percent rating is the maximum schedular rating for chronic residuals of knee replacement consisting of severe painful motion or weakness in the affected extremity and a rating in excess of 60 percent is not warranted.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


SMC

The Veteran has asserted that her service-connected disabilities, specifically her left knee disability, alone cause her to need the regular aid and attendance of another person, entitling her to SMC under 38 U.S.C.A. § 1114 (l) (West 2014), which may be established based on the need for aid and attendance. See also 38 CFR §§ 3.350 (b), 3.352 (2). Such a need means that the Veteran is helpless or so nearly helpless, as to require the regular aid and attendance of another person. A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352 (a). 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.351 (b) (2016).

The following factors are considered in determining the need for regular aid and attendance: 

Inability of a claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; 

Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; 

Inability of a claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; 

Inability to attend to the wants of nature; or 

Incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment. 38 C.F.R. § 3.352 (a).

The above are only factors for consideration, and it is left to the Board to determine whether a veteran is factually in need of regular aid and attendance. The particular personal functions that a veteran is unable to perform are also considered in connection with their condition as a whole. It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need, however the need must be caused solely by service-connected disabilities. Id. Further, there is no schedular threshold for the award of SMC when granted on the basis of a need for regular aid and attendance.
 
A February 2015 examination for housebound status or permanent need for regular aid and attendance reflects that the Veteran had an impaired gait due to her partial left knee replacement. She was not confined to her bed. The Veteran was able to feed herself but unable to prepare her own meals. The examiner indicated that the Veteran needed assistance in bathing and tending to other hygiene needs.  She was not legally blind; did not require nursing home care; and; did not require medication management. She had the ability to manage her own financial affairs.

Her general appearance was described as good. She had no restrictions of the upper extremity, with particular reference to grip, fine movements, and ability to feed herself, to button clothing, and attend to the needs of nature. With regard to restrictions of her lower extremity, she had documented left knee partial replacement that required ambulation with a walker. She had slow, antalgic gait and restricted movement in her lower extremity. She was unable to bend due to her left partial knee replacement. In addition, she had poor balance due to her left knee partial replacement. 

Here, the record does not contain any competent medical evidence that the Veteran's numerous service-connected disabilities render her physically helpless in the performance of the activities of daily living or in protecting herself from the everyday hazards and dangers incident to her environment.

The February 2015 report of examination for housebound status or permanent need for regular aid and attendance documents that the Veteran had an impaired gait due to her partial left knee replacement and was unable to prepare her own meals and needed assistance in bathing and tending to other hygiene needs. However, the examination report also documents that the Veteran was not confined to her bed; was able to feed herself; was not legally blind; did not require nursing home care; did not require medication management; and, had the ability to manage her own financial affairs. In addition, the February 2015 examination report documents that the Veteran had no restrictions of the upper extremity, with particular reference to grip, fine movements, and ability to feed herself, to button clothing, shave and attend to the needs of nature.  

The Veteran is able to bathe and groom herself, requires no assistance with any prosthetic or orthopedic appliances, is capable of feeding herself, can independently attend to the wants of nature, and is not otherwise incapacitated in any way that would preclude her from protecting herself from the hazards or dangers incident to her daily environment.

Accordingly, entitlement to SMC based upon the need for aid and attendance is denied. As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 10 percent for lateral collateral ligament laxity of the left knee with reduced flexion for the period prior to February 4, 2015 is denied.  

A rating in excess of 20 percent for lateral collateral ligament laxity of the left knee with reduced extension for the period prior to February 4, 2015 is denied.  

A rating of 60 percent for partial left knee replacement (previously lateral collateral ligament laxity of the left knee with reduced flexion and extension) for the period from April 1, 2016 to February 19, 2017 is granted.

A rating in excess of 60 percent for partial left knee replacement (previously lateral collateral ligament laxity of the left knee with reduced flexion and extension) is denied.  

Entitlement to SMC for aid and attendance is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


